Duncan, Judge
(dissenting):
The majority correctly observe that the testimony of Seaman Thomas might have resolved the apparent conflict between the accused’s account of repeated requests for counsel and Sergeant Leopard’s testimony that no such requests were received. Since the Government did not see fit to call Thomas as a witness, Winston’s testimony that he was told by Thomas that “there was nothing that he could do until he gets word from the Air Force, that when I got assigned to Langley they would assign me a lawyer,” stands unrebutted on the record. Also unrebutted is the appellant’s testimony that he asked to use the phone to call a civilian lawyer but was told by Thomas that he was “not allowed to use the phone.”
Sergeant Leopard, noncommissioned officer in charge of the legal office, recalled receiving phone calls from Thomas approximately once a week. “The substance of the calls was as to disposition of charges.” Leopard stated that no specific request for a lawyer was made during any of the calls except for the last one, at which time counsel was assigned.
Appellant, although a member of the Air Force, was confined in the U. S. Naval Correctional Center, Norfolk, Virginia. Upon entry he was informed that Seaman Thomas was the counselor for brig inmates. Winston testifying as to his understanding of Thomas’ function stated, “[h]e is supposed to help you in legal matters like in obtaining a lawyer and everything like that.” He initially spoke with Thomas about a week and a half after his arrival on August 17, 1971, and once a week thereafter. He was not given an opportunity to speak with a lawyer until after he had been confined, without charges, for 41 days. Charges were not preferred until October 8, 1971, 51 days after Winston was originally confined.
It is not sufficient, in my opinion, for Sergeant Leopard to state that no request to consult with counsel was received by him. The appellant was lodged in a Naval Correctional Facility at the request of the Air Force. I believe in the case before us it was the Air Force’s responsibility to ensure that he was fully advised of his right to consult with counsel.1 To the credit of the Navy, it appears that the appellant was given some such information in pamphlet form. His early consultation with Thomas who “is supposed to help you in legal matters like in obtaining a lawyer” and his weekly visits thereafter, reasonably manifest his desire to receive assistance. Since Thomas was in the Navy2 he telephon-ically contacted Sergeant Leopard on the appellant’s behalf. The latter was apparently not at liberty to make the contact directly. It is clear from Leopard’s testimony that in his opinion only a specific and unequivocal request to consult counsel will bring about consideration of providing an attorney for consultation. I believe a more just rule would dictate that any language or pattern of action by a confined person from which it can be reasonably determined that he wished legal consultation is a proper request. Clearly, Winston’s conduct here satisfies such a requirement.
While the authorities at Langley originally acted promptly in requesting disposition instructions from Winston’s assigned unit in Vietnam, the Air Force command in the Pacific was in disagreement over whether the appellant would be returned to Vietnam or reassigned to Langley. As Sergeant Leopard testified, “it was a battle between Tan *578Son Nhut and PACAF as to whether or not they were going to reassign him to this station for disposition.” Until the latter event occurred Langley was without authority to institute charges and, as a general procedure, counsel is not appointed until charges are preferred, according to Sergeant Leopard. While the “battle” raged, the appellant had the ineffective assistance of only the brig counselor, Thomas. As this Court said in United States v Przybycien, 19 USCMA 120, 122, 41 CMR 120 (1969), footnote 2, “[t]he brig counselor, however, is no substitute for a lawyer.”
In United States v Mason, 21 USCMA 389, 399, 45 CMR 163 (1972), I have set forth at length my views on the subject under consideration and need not restate them. Suffice it to iterate:
“. . . I would find that four unsatisfied requests for consultation with counsel while confined for forty-nine days without charges having been preferred is so fundamentally unfair that the resultant impact is unconscionable, and fundamental fairness requires dismissal.”3
I do not agree with my brothers that Mason can be factually distinguished from the case at bar. While in confinement, Mason on four separate occasions informed confinement personnel that he wanted to consult with a lawyer and to be informed of the charges against him. In this case, Winston, on a weekly basis, attempted through the brig counselor to gain the services of a lawyer for counseling purposes. After he was there over 30 days, Thomas told him to start coming in every day. Sometimes in lieu of a personal visit he
“. . . put in a chit. . . [A] counsel request that I wanted to go over [to Langley] and see him. . . . I asked to see about getting me a lawyer. ... He would call over there and talk to Sergeant Leopard or if Sergeant Leopard wasn’t there he wouldn’t talk to nobody. One time he called and talked to the Colonel; that was the time I got over to see a lawyer.”
I find it significant that Winston was afforded an opportunity to consult with legal counsel only after Thomas called Colonel Rutherford, the Staff Judge Advocate at Langley, and at a time when Langley was still unaware of Winston’s reassignment to that facility. Had it not been for Thomas’ persistence, counsel may not have been provided until after charges had been filed.
I would reverse the decision of the Court of Military Review and order the Charge and its specification dismissed.

. In United States v Przybycien, 19 USCMA 120, 122, 41 CMR 120 (1969), footnote 2, states:
“. . . It is appropriate, therefore, to give a prisoner in confinement for more than a brief period specific advice as to his right to consult an attorney and right to prepare for trial. Cf. Bitter v United States, 389 US 15, 19 L Ed 2d 15, 88 S Ct 6 (1967).”


. The appellant testified that Thomas “kept telling me that he don’t know how the Air Force [wjorks and all this kind of stuff.”


. Judge Quinn concurred in the result in United States v Mason, 21 USCMA 389, 399, 45 CMR 163 (1972),
“. . . because the circumstances, including the frustration of the accused’s efforts to consult counsel, demonstrate, in my opinion, ‘willful, purposeful, vexatious . . . (and) oppressive delay by the Government.’ United States v Brown, 13 UCMA 11, 14, 32 CMR 11 (1962); see also United States v Callahan . . . [10 USCMA 156, 27 CMR 230 (1959)]; United States v Parish, 17 USCMA 411, 416, 38 CMR 209 (1968).”